Criminal Case Template





COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


PLES JETHRO BUFFORD, III,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-02-00165-CR

Appeal from the

195th District Court

of Dallas County, Texas

(TC# F-0151636-VN)

MEMORANDUM OPINION

	  Ples Jethro Bufford, III waived trial by jury and entered a plea of guilty before the
court to the offense of burglary of a habitation.  He was convicted, and the court assessed
punishment at imprisonment for fourteen years and a fine of $3,000.  We affirm.
	Bufford's court-appointed counsel has filed a brief in which he has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by presenting
a professional evaluation of the record demonstrating why, in effect, there are no arguable
grounds to be advanced.  See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). 
A copy of counsel's brief has been delivered to Bufford, and Bufford has been advised of
his right to examine the appellate record and file a pro se brief.  No pro se brief has been
filed.
	The record reflects that Bufford was admonished of the consequences of his plea
pursuant to Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 2003) and
that he made a judicial confession admitting his guilt.
	We have carefully reviewed the record and counsel's brief and agree that the
appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.
	The judgment is affirmed.
 
						SUSAN LARSEN, Justice
June 19, 2003

Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.

(Do Not Publish)